Title: To George Washington from Alexander Hamilton, 10 August 1796
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          [New York] Aug. 10th 1796
        
        About a fortnight since, I sent you a certain draft. I now send you another on the plan of incorporating. Whichever you may prefer, if there be any part you wish to transfer from one to another any part to be changed—or if there be any material idea in your own draft which has happened to be omitted and which you wish introduced—in short if there be any thing further in the matter in which I can be of any, I will with great pleasure obey your commands. Very respectfully & Affecty I have the honor to be Sir Yr Obed. Ser.
        
          A. Hamilton
        
      